                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ISMAEL HERNANDEZ PADILLA,                         )
                                                  )
                       Petitioner,                )
                                                  )
V.                                                )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                       Respondent.                )   Civil Action No. 3:19-CV-587-C-BN

                                              ORDER

        The Court has reviewed the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, filed March 19, 2019. Petitioner failed to timely file any objection.

        It is therefore ORDERED that the Findings, Conclusions, and Recommendation is

hereby ADOPTED as the findings and conclusions of the Court.

        For the reasons stated in the thorough and well-reasoned Findings, Conclusions, and

Recommendation, Petitioner's Motion to Reopen is DENIED. The above-styled and-numbered

civil action is   ADMINISTRATl\~fLY       CLOSED.

        SO ORDERED this        (0    day of April, 2019.
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ISMAEL HERNANDEZ PADILLA,                        )
                                                 )
                      Petitioner,                )
                                                 )
v.                                               )
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                      Respondent.                )   Civil Action No. 3:19-CV-587-C-BN

                                             ORDER

       The Court has reviewed the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, filed March 19, 2019. Petitioner failed to timely file any objection.

       It is therefore ORDERED that the Findings, Conclusions, and Recommendation is

hereby ADOPTED as the findings and conclusions of the Court.

       For the reasons stated in the thorough and well-reasoned Findings, Conclusions, and

Recommendation, Petitioner's Motion to Reopen is DENIED. The above-styled and-numbered

civil action is ADMINISTRATI'.R:'LY CLOSED.

       SO ORDERED this        ((} day of April, 2019.
